DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 3, 5, 7-10 & 12-20 are pending and rejected.
Claims 2, 4, 6 & 11 are canceled.
Specification
The substitute specification, filed March 10, 2022, is objected to because of the following informality:
Line 5 of amended Para. [0112] recites “a ramp which tapers off from the entry 91a, 92a”. While Examiner appreciates Applicant’s amendment to Line 5 to overcome the specification objection, see Para. 7 of Non-Final Office Action mailed December 13, 2021, Applicant had additionally amended Para. [0112] to remove all instances of the element number “92a”. Examiner recommends resubmitting the substitute specification without the amended text “92a” added on Line 5. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-10 & 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites the limitation “the insertion guide also includes an exit fluidly coupled with and leading to the inner space of the distal end segment [emphasis added]” on Lines 10-11. The term “fluidly” is not described anywhere in Applicant’s specification as filed, and is only recited in Claim 1. While the original claims, alone, can provide sufficient written description, Claim 1 does not provide adequate description of how the exit and the inner space of the distal end segment are fluidly coupled (see MPEP § 2163.03(V)). Specifically, neither Applicant’s specification nor Claim 1 disclose any fluid, nor provide any adequate structure of the exit or the inner space of the distal end segment to perform the claimed function of fluidly coupling them together. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3, 5, 7-10 & 12-20, Claims 3, 5, 7-10 & 12-20 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10 & 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “the insertion guide also includes an exit fluidly coupled with and leading to the inner space of the distal end segment [emphasis added]” on Lines 10-11. The term “fluidly” renders the claim indefinite as the metes and bounds of this limitation are unclear. The term “fluidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “fluidly coupled” is being interpreted as “directly or indirectly coupled”.
Regarding Claims 3, 5, 7-10 & 12-20, Claims 3, 5, 7-10 & 12-20 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 9-10, 13, 15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0219818) in view of Ando (US 2009/0227842).
Regarding Claim 1, Oyama discloses an articulated tip part (Fig. 1, an insertion portion 2; [0026]) for an endoscope (Fig. 1, an endoscope 1; [0026]), the articulated tip part comprising:
segments (Fig. 2, bending segments comprising a distal end rigid portion 30, a plurality of first bending pieces 45 and a plurality of second bending pieces 46; [0036] & [0039]) including a distal end segment (Fig. 3, a distal end rigid portion 30; [0036]) having an outer wall (Fig. 3, a circumferential portion of the distal end rigid portion 30; [0037]) defining an inner spacing (the distal end rigid portion 30 defines an inner spacing; see Fig. 2) adapted to accommodate a camera assembly therein (Fig. 2, the inner spacing of the distal end rigid portion 30 is adapted to accommodate an image pickup device; [0027]) and a proximal wall (Figs. 3 & 8, a proximal wall of the distal end rigid portion 30; [0037]) connected to the outer wall (Figs. 3 & 8, the proximal wall of the distal end rigid portion 30 is connected to the circumferential portion of the distal end rigid portion 30; [0037]), the proximal wall having a proximal surface (the proximal wall of the distal end rigid portion 30 has a proximal surface; see Fig. 3), the distal end segment having an outer surface including an outer surface of the outer wall and enclosing the proximal wall (the distal end rigid portion 30 has an outer surface which includes an outer surface of the circumferential portion and encloses the proximal wall; see Fig. 3), wherein the segments are interconnected by at least one hinge member (Fig. 2, connection members 35 and 47; [0040] & [0041]) to enable bending of the articulated tip part (Fig. 2, the connection members 35 and 47 allow the bending segments to bend; [0040] & [0041]); and
an insertion guide (Fig. 3, a lower wire stopper 34; [0037]) adapted to guide a steering wire (Fig. 3, a lower pulling wire 53d; [0049]) and including an entry (Fig. 3, a lower groove portion 34b; [0037]) provided in the outer surface of the distal end segment (the lower groove portion 34b is provided in the outer surface of the distal end rigid portion 30; see Fig. 3), the insertion guide also including an exit (Fig. 3, a lower hole portion 34a; [0037]).
Oyama fails to explicitly disclose wherein the exit is fluidly coupled and leads to the inner spacing of the distal end segment.
However, Ando teaches a tip part for an endoscope (Fig. 1, an insertion portion of an endoscope; [0043]) comprising:
a distal end segment (Fig. 1, a distal end ring 12; [0043]) having an outer wall (the distal end ring 12 defines a hollow ring body; see Fig. 1) defining an inner spacing (Fig. 1, the hollow ring body of the distal end ring 12 defines a hollow; see Fig. 1) adapted to accommodate a camera assembly (Fig. 1, the hollow of the distal end ring 12 is configured to receive a main body 10 which comprises an objective optical system such as a CCD; [0009] & [0043]); and
an insertion guide (Fig. 1, a hole 18; [0045]) adapted to guide a steering wire (Fig. 1, a wire 13; [0044]) including an exit (Fig. 1, a T-shaped horizontal portion 18a of the hole 18; [0045]) fluidly coupled with and leading to the inner spacing of the distal end segment (the T-shaped horizontal portion 18a is a through hole and is therefore coupled to the distal end ring 12; see Fig. 2B).
The advantage of the exit being a through hole is to better secure the wire through the distal end segment thereby preventing unwanted detachment (Ando; [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the lower groove portion as disclosed by Oyama, to be a through hole taught by Ando, to better secure the wire through the distal end segment thereby preventing unwanted detachment (Ando; [0048]).
Regarding Claim 3, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Ando further teaches wherein the insertion guide is formed by a through-hole provided in the distal end segment (the hole 18 is a through hole; see Fig. 2B), wherein the exit of the insertion guide is provided by an exit of the through-hole (the T-shaped horizontal portion 18a is a through hole; see Fig. 2B).
Regarding Claim 5, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses wherein the insertion guide forms a duct (Fig. 3, the lower groove portion 34b forms a groove; [0037]).
Regarding Claim 7, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses wherein the at least one hinge member is a film hinge and/or an integral hinge and/or a living hinge (Fig. 2, the connection members 35 and 47 are integral hinges; [0041]).
Regarding Claim 9, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses wherein the segments are integrally formed in one piece (Fig. 3, the bending segments are integrally formed; [0041]).
Regarding Claim 10, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses wherein each of the segments has an outer surface, which includes the outer surface of the distal end segment, and wherein the outer surface of each segment is substantially cylindrically shaped, so that the articulated tip part has a uniform outer contour (the distal end rigid portion 30, the plurality of first bending pieces 45 and the plurality of second bending pieces 46 are each substantially cylindrically shaped thereby forming a uniform outer contour of the insertion portion 2; see Fig. 3).
Regarding Claim 13, Oyama, as modified by Ando, discloses an endoscope (Fig. 1, an endoscope 1; [0026]) comprising:
an articulated tip part according to Claim 1 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN); and
the camera assembly (an image pickup device; [0027]),
wherein the camera assembly is housed within the distal end segment of the articulated tip part (Fig. 2, an inner spacing of a distal end rigid portion 30 of the insertion portion 2 is adapted to accommodate the image pickup device; [0027]), the articulated tip part being positioned at a distal end of the endoscope (Fig. 1, the insertion portion 2 is positioned at a distal end of the endoscope 1; [0026]).
Regarding Claim 15, Oyama, as modified by Ando, discloses a method for making an endoscope (Fig. 1, a method of assembling an endoscope 1; [0060]), the method comprising:
providing the articulated tip part of Claim 1 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN);
providing a steering wire (Fig. 3, a lower pulling wire 53d; [0049]); and
guiding an end of the steering wire into the spacing of the distal end segment via the entry of the insertion guide (a lower locking member 54 of the lower pulling wire 53d is guided into an inner spacing of a distal end rigid portion 30 via a lower groove portion 34b; see Fig. 2).
Regarding Claim 17, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses wherein the insertion guide comprises a first slot extending inwardly from the outer surface of the distal end segment (Fig. 3, the lower groove portion 34b has a first groove which extends inwardly from the outer surface of the distal end rigid portion 30; [0037]), wherein the second insertion guide comprises a second slot extending inwardly from the outer surface of the distal end segment (the upper groove portion 34b has a second groove which extends inwardly from the outer surface of the distal end rigid portion 30; [0037]), and wherein the first slot and the second slot are parallel to each other (the first groove of the lower groove portion 34b and the second groove of the upper groove portion 34b are substantially parallel; see Fig. 2).
Regarding Claim 18, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 17. Oyama further discloses wherein the proximal wall has a distal surface opposite the proximal surface (the proximal wall of the distal end rigid portion 30 has a distal surface opposite the proximal surface; see Fig. 3), and wherein the first slot and the second slot extend from the distal surface to the proximal surface (the first groove and the second groove extend from the distal surface to the proximal surface; see Fig. 3).
Regarding Claim 19, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 17. Oyama further discloses wherein the first slot has a proximal surface cross-section equal to a distal surface cross-section (the first groove of the lower groove portion 34b is substantially planar; see Fig. 3).
Claims 8, 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0219818) in view of Ando (US 2009/0227842) as applied to Claim 1 above, and further in view of Ide (US 2020/0187765).
Regarding Claims 8, 12 & 16, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 1. Oyama further discloses a steering wire (Fig. 3, a pair of pulling wires comprising a lower pulling wire 53d and an upper pulling wire 53u; [0060]);
wherein each of the segments comprises:
a first steering wire passage through-hole (Fig. 2, a plurality of lower-side openings 48d and 50d; [0043] & [0051]); and
a second steering wire passage through-hole (Fig. 2, a plurality of upper-side openings 48u and 50u; [0043] & [0051]); and
a second insertion guide (Fig. 2, an upper wire stopper 34; [0037]) including an entry (Fig. 2, an upper groove portion 34b; [0037]) provided in the outer surface of the distal end segment (the upper groove portion 34b is provided in the outer surface of the distal end rigid portion 30; see Fig. 2).
Oyama, as previously modified by Ando, fails to explicitly disclose wherein the steering wire includes a first portion, a second portion, and an intermediate portion between the first portion and the second portion, and wherein the intermediate portion is positioned adjacent the proximal surface of the proximal wall, and wherein the intermediate section of the steering wire is secured at the tip part by friction engagement with the proximal wall of the distal end segment; and wherein the first portion of the steering wire passes through the insertion guide into the inner spacing and out of the inner spacing through the first steering wire passage through-hole, and wherein the second portion of the steering wire passes through the second insertion guide into the inner spacing and out of the inner spacing through the second steering wire passage through-hole, thereby placing the intermediate portion of the steering wire outside of the inner spacing.
However, Ide teaches an articulated tip part (Fig. 1, an insertion portion 2; [0029]) for an endoscope (Fig. 1, an endoscope 1; [0027]), the articulated tip part comprising:
a distal end segment (Fig. 6, a distal end tube portion 22s; [0066]) defining an inner spacing (Figs. 1 & 6, a space between a front face of the distal end tube portion 22 of a bending portion 7 and a proximal face of a distal end insertion portion 6; [0051], [0052] & [0073]) and having a proximal wall (Fig. 6, a slope portion 22vs; [0063]), the proximal wall having a proximal surface (Fig. 6, an inner peripheral surface of the slope portion 22vs; [0071]);
an insertion guide (Fig. 6, a first wire insertion hole 22da; [0053]);
a second insertion guide (Fig. 6, a second wire insertion hole 22db; [0053]);
a first steering wire passage through-hole (Fig. 6, a first material insertion hole 22b; [0054]);
a second steering wire passage through-hole (Fig. 6, a second material insertion hole 22c; [0054]); and
a steering wire (Fig. 6, a bending wire 27; [0054]) including a first portion (Fig. 6, a first portion 27a; [0055]), a second portion (Fig. 6, a second portion 27b; [0055]), and an intermediate portion (Fig. 6, a third portion 27c; [0067]) between the first portion and the second portion (the third portion 27c is disposed between the first portion 27a and the second portion 27b; see Fig. 6);
wherein the intermediate portion is positioned adjacent the proximal surface of the proximal wall, and is secured at the tip part by friction engagement with the proximal wall (Fig. 6, a second fold 27y of the third portion 27c is positioned adjacent and secured to the inner peripheral surface of the slope portion 22vs by frictional engagement; [0075], [0079] & [0083]);
wherein the first portion of the steering wire passes through the insertion guide into the inner spacing (Fig. 6, the first portion 27a is passed through the first wire insertion hole 22da and creates a first fold 27x in the space; [0073] & [0074]) and out of the inner spacing through the first steering wire passage through-hole (Fig. 6, the first portion 27a is passed through the first material insertion hole 22b; [0074]); and
wherein the second portion of the steering wire passes through the second insertion guide into the inner spacing (Fig. 6, the second portion 27b is passed through the second wire insertion hole 22db and creates a third fold 27z in the space; [0076]) and out of the inner spacing through the second steering wire passage through-hole (Fig. 6, the second portion 27b is passed through the second material insertion hole 22c; [0076], thereby placing the intermediate portion of the steering wire outside of the inner spacing (Fig. 6, the second fold 27y of the third portion 27c is positioned adjacent and secured to the inner peripheral surface of the slope portion 22vs by frictional engagement; [0075], [0079] & [0083]).
The advantage of a single steering wire is to omit components which engage the steering wire with the distal end segment (Ide; [0088]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the pair of pulling wires as disclosed by Oyama, as previously modified by Ando, with the single bending wire taught by Ide, to omit components which engage the steering wire with the distal end segment (Ide; [0088]).
Claims 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2021/0219818) in view of Ando (US 2009/0227842) as applied to Claims 13 & 17 above, and further in view of Kato (US 2013/0041223).
Regarding Claim 14, Oyama, as modified by Ando, discloses a system (Fig. 1, an endoscope system comprising an endoscope 1, a video processor and a light source device; [0034]) for visually inspecting a human body (Fig. 1, the endoscope 1 is inserted into a body cavity of a subject; [0026]), the system comprising:
an endoscope according to Claim 13 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 13 IS NOT REPRODUCED HEREIN).
Oyama, as previously modified by Ando, fails to explicitly disclose a monitor, wherein the endoscope is connectable to the monitor, and the monitor is configured to present an image captured by the camera assembly of the endoscope.
However, Kato teaches a system (Fig. 1, an endoscope system 1; [0031]) comprising:
an endoscope (Fig. 1, an endoscope 2; [0031]) and a monitor (Fig. 1, a monitor 6a; [0039]), wherein the endoscope is connectable to the monitor (Fig. 1, the endoscope 2 is connected to the monitor 6a via a universal cord 5; [0038]), and the monitor is configured to present an image captured by the camera assembly of the endoscope (Fig. 1, the monitor 6a displays images captured by an image pickup device 16 of the endoscope 2; [0039]).
The advantage of the monitor is to display images captured by the image pickup device (Kato; [0039]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the system as disclosed by Oyama, as previously modified by Ando, to include the monitor taught by Kato, to display images captured by the image pickup device (Kato; [0039]).
Regarding Claim 20, Oyama, as previously modified by Ando, discloses the articulated tip part of Claim 17. Oyama, as previously modified by Ando, fails to explicitly disclose wherein the first slot has a depth greater than a thickness of the outer wall plus a diameter of the steering wire.
However, Kato teaches a tip part (Fig. 2, a distal end portion 3a; [0033]) for an endoscope (Fig. 1, an endoscope 2; [0031]), the tip part comprising:
an outer wall (Fig. 2, a cover member 10; [0046]);
a slot (Fig. 2, a bottomed groove 11; [0064]); and
wherein the slot has a depth greater than a thickness of the outer wall plus a diameter of a steering wire (Fig. 4, a depth of the groove 11 is greater than a thickness of the cover member 10 and a puller wire 50; [0068]).
The advantage of the deep groove is to prevent the wire from sticking out (Kato; [0068]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the groove as disclosed by Oyama, as previously modified by Ando, to be deep as taught by Kato, to prevent the wire from sticking out (Kato; [0068]).
Response to Arguments
Applicant’s arguments, see Page 8, filed March 10, 2022, with respect to the objections to the specification and drawings have been fully considered and are persuasive in light of amendments to the specification.
The objections to the specification and drawings have been withdrawn.
Applicant’s arguments, see Page 8, filed March 10, 2022, with respect to the objections to Claims 1 & 8 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1 & 8 have been withdrawn.
Applicant’s arguments, see Pages 8-9, filed March 10, 2022, with respect to the rejection under 35 U.S.C. § 112(a) of Claim 6 is moot as Claim 6 has been canceled.
Applicant’s arguments, see Page 9, filed March 10, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1, 3, 5, 7-10 & 12-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1, 3, 5, 7-10 & 12-20 have been withdrawn.
Applicant’s arguments, see Pages 10-12, filed March 10, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1, 3, 5, 7-10 & 12-20 have been fully considered and are persuasive and the rejections have been withdrawn.
However, upon further consideration, a new grounds of rejection is made in view of Oyama (US 2021/0219818), Ando (US 2009/0227842), Ide (US 2020/0187765) & Kato (US 2013/0041223), as detailed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-10 & 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 & 5-15 of copending Application No. 16/584,517 in view of Oyama (US 2021/0219818), Ando (US 2009/0227842), Ide (US 2020/0187765) and Kato (US 2013/0041223). 
The claims of ‘517 disclose all the limitations of the instant claims expect for the limitations of an insertion guide including an entry provided in the outer surface of the distal end segment, the insertion guide also including an exit fluidly coupled with and leading to the inner spacing of the distal end segment; wherein the insertion guide is formed by a through-hole provided in the distal end segment, wherein the exit of the insertion guide is provided by an exit of the through-hole; wherein each of the segments comprises a first steering wire passage through-hole to accommodate the first portion of the steering wire, a second steering wire passage through-hole to accommodate the second portion of the steering wire; wherein the intermediate section of the steering wire is secured at the tip part by friction engagement with the proximal wall of the distal end segment; wherein the first portion of the steering wire passes through the insertion guide into the inner spacing and out of the inner spacing through the first steering wire passage through-hole, and wherein the second portion of the steering wire passes through the second insertion guide into the inner spacing and out of the inner spacing through the second steering wire passage through-hole, thereby placing the intermediate portion of the steering wire outside of the inner spacing; wherein the insertion guide comprises a first slot extending inwardly from the outer surface of the distal end segment, wherein the second insertion guide comprises a second slot extending inwardly from the outer surface of the distal end segment, wherein the first slot and the second slot are parallel to each other; wherein the proximal wall has a distal surface opposite the proximal surface, wherein the first slot and the second slot extend from the distal surface to the proximal surface; wherein the first slot has a proximal surface cross-section equal to a distal surface cross-section; and wherein the first slot has a depth greater than a thickness of the outer wall plus a diameter of a steering wire.
Regarding Claims 1, 3, 5, 7-10 & 12-20, Oyama discloses an articulated tip part (Fig. 1, an insertion portion 2; [0026]) for an endoscope (Fig. 1, an endoscope 1; [0026]), the articulated tip part comprising:
segments (Fig. 2, bending segments comprising a distal end rigid portion 30, a plurality of first bending pieces 45 and a plurality of second bending pieces 46; [0036] & [0039]) including a distal end segment (Fig. 3, a distal end rigid portion 30; [0036]) having an outer wall (Fig. 3, a circumferential portion of the distal end rigid portion 30; [0037]) defining an inner spacing (the distal end rigid portion 30 defines an inner spacing; see Fig. 2) adapted to accommodate a camera assembly therein (Fig. 2, the inner spacing of the distal end rigid portion 30 is adapted to accommodate an image pickup device; [0027]) and a proximal wall (Figs. 3 & 8, a proximal wall of the distal end rigid portion 30; [0037]) connected to the outer wall (Figs. 3 & 8, the proximal wall of the distal end rigid portion 30 is connected to the circumferential portion of the distal end rigid portion 30; [0037]), the proximal wall having a proximal surface (the proximal wall of the distal end rigid portion 30 has a proximal surface; see Fig. 3), the distal end segment having an outer surface including an outer surface of the outer wall and enclosing the proximal wall (the distal end rigid portion 30 has an outer surface which includes an outer surface of the circumferential portion and encloses the proximal wall; see Fig. 3), wherein the segments are interconnected by at least one hinge member (Fig. 2, connection members 35 and 47; [0040] & [0041]) to enable bending of the articulated tip part (Fig. 2, the connection members 35 and 47 allow the bending segments to bend; [0040] & [0041]); and
an insertion guide (Fig. 3, a lower wire stopper 34; [0037]) adapted to guide a steering wire (Fig. 3, a lower pulling wire 53d; [0049]) and including an entry (Fig. 3, a lower groove portion 34b; [0037]) provided in the outer surface of the distal end segment (the lower groove portion 34b is provided in the outer surface of the distal end rigid portion 30; see Fig. 3), the insertion guide also including an exit (Fig. 3, a lower hole portion 34a; [0037]);
a first steering wire passage through-hole (Fig. 2, a plurality of lower-side openings 48d and 50d; [0043] & [0051]);
a second steering wire passage through-hole (Fig. 2, a plurality of upper-side openings 48u and 50u; [0043] & [0051]);
wherein the insertion guide comprises a first slot extending inwardly from the outer surface of the distal end segment (Fig. 3, the lower groove portion 34b has a first groove which extends inwardly from the outer surface of the distal end rigid portion 30; [0037]), wherein the second insertion guide comprises a second slot extending inwardly from the outer surface of the distal end segment (the upper groove portion 34b has a second groove which extends inwardly from the outer surface of the distal end rigid portion 30; [0037]), and wherein the first slot and the second slot are parallel to each other (the first groove of the lower groove portion 34b and the second groove of the upper groove portion 34b are substantially parallel; see Fig. 2);
wherein the proximal wall has a distal surface opposite the proximal surface (the proximal wall of the distal end rigid portion 30 has a distal surface opposite the proximal surface; see Fig. 3), and wherein the first slot and the second slot extend from the distal surface to the proximal surface (the first groove and the second groove extend from the distal surface to the proximal surface; see Fig. 3); and
wherein the first slot has a proximal surface cross-section equal to a distal surface cross-section (the first groove of the lower groove portion 34b is substantially planar; see Fig. 3).
The advantage of the groove portions is to allow the insertion guide to communicate with the proximal wall of the distal end segment (Oyama; [0037]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the insertion guides as disclosed by '517, to include the groove portions taught by Oyama, to allow the insertion guide to communicate with the proximal wall of the distal end segment (Oyama; [0037]).
Regarding Claims 1, 3, 5, 7-10 & 12-20, Ando discloses a tip part for an endoscope (Fig. 1, an insertion portion of an endoscope; [0043]) comprising:
a distal end segment (Fig. 1, a distal end ring 12; [0043]) having an outer wall (the distal end ring 12 defines a hollow ring body; see Fig. 1) defining an inner spacing (Fig. 1, the hollow ring body of the distal end ring 12 defines a hollow; see Fig. 1) adapted to accommodate a camera assembly (Fig. 1, the hollow of the distal end ring 12 is configured to receive a main body 10 which comprises an objective optical system such as a CCD; [0009] & [0043]); and
an insertion guide (Fig. 1, a hole 18; [0045]) adapted to guide a steering wire (Fig. 1, a wire 13; [0044]) including an exit (Fig. 1, a T-shaped horizontal portion 18a of the hole 18; [0045]) fluidly coupled with and leading to the inner spacing of the distal end segment (the T-shaped horizontal portion 18a is a through hole and is therefore coupled to the distal end ring 12; see Fig. 2B); and
wherein the insertion guide is formed by a through-hole provided in the distal end segment (the hole 18 is a through hole; see Fig. 2B), wherein the exit of the insertion guide is provided by an exit of the through-hole (the T-shaped horizontal portion 18a is a through hole; see Fig. 2B).
The advantage of the exit being a through hole is to better secure the wire through the distal end segment thereby preventing unwanted detachment (Ando; [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end segment as disclosed by ‘517, to include a through hole taught by Ando, to better secure the wire through the distal end segment thereby preventing unwanted detachment (Ando; [0048]).
Regarding Claims 1, 3, 5, 7-10 & 12-20, Ide discloses an articulated tip part (Fig. 1, an insertion portion 2; [0029]) for an endoscope (Fig. 1, an endoscope 1; [0027]), the articulated tip part comprising:
a distal end segment (Fig. 6, a distal end tube portion 22s; [0066]) defining an inner spacing (Figs. 1 & 6, a space between a front face of the distal end tube portion 22 of a bending portion 7 and a proximal face of a distal end insertion portion 6; [0051], [0052] & [0073]) and having a proximal wall (Fig. 6, a slope portion 22vs; [0063]), the proximal wall having a proximal surface (Fig. 6, an inner peripheral surface of the slope portion 22vs; [0071]);
an insertion guide (Fig. 6, a first wire insertion hole 22da; [0053]);
a second insertion guide (Fig. 6, a second wire insertion hole 22db; [0053]);
a first steering wire passage through-hole (Fig. 6, a first material insertion hole 22b; [0054]);
a second steering wire passage through-hole (Fig. 6, a second material insertion hole 22c; [0054]); and
a steering wire (Fig. 6, a bending wire 27; [0054]) including a first portion (Fig. 6, a first portion 27a; [0055]), a second portion (Fig. 6, a second portion 27b; [0055]), and an intermediate portion (Fig. 6, a third portion 27c; [0067]) between the first portion and the second portion (the third portion 27c is disposed between the first portion 27a and the second portion 27b; see Fig. 6);
wherein the intermediate portion is positioned adjacent the proximal surface of the proximal wall, and is secured at the tip part by friction engagement with the proximal wall (Fig. 6, a second fold 27y of the third portion 27c is positioned adjacent and secured to the inner peripheral surface of the slope portion 22vs by frictional engagement; [0075], [0079] & [0083]);
wherein the first portion of the steering wire passes through the insertion guide into the inner spacing (Fig. 6, the first portion 27a is passed through the first wire insertion hole 22da and creates a first fold 27x in the space; [0073] & [0074]) and out of the inner spacing through the first steering wire passage through-hole (Fig. 6, the first portion 27a is passed through the first material insertion hole 22b; [0074]); and
wherein the second portion of the steering wire passes through the second insertion guide into the inner spacing (Fig. 6, the second portion 27b is passed through the second wire insertion hole 22db and creates a third fold 27z in the space; [0076]) and out of the inner spacing through the second steering wire passage through-hole (Fig. 6, the second portion 27b is passed through the second material insertion hole 22c; [0076], thereby placing the intermediate portion of the steering wire outside of the inner spacing (Fig. 6, the second fold 27y of the third portion 27c is positioned adjacent and secured to the inner peripheral surface of the slope portion 22vs by frictional engagement; [0075], [0079] & [0083]).
The advantage of the folded bending wire configuration is to use less force to obtain the desired bending shape (Ide; [0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the configuration of the steering wire on the distal end segment as disclosed by ‘517, to use the folded configuration taught by Ide, to use less force to obtain the desired bending shape (Ide; [0011]).
Regarding Claims 1, 3, 5, 7-10 & 12-20, Kato discloses a tip part (Fig. 2, a distal end portion 3a; [0033]) for an endoscope (Fig. 1, an endoscope 2; [0031]), the tip part comprising:
an outer wall (Fig. 2, a cover member 10; [0046]);
a slot (Fig. 2, a bottomed groove 11; [0064]); and
wherein the slot has a depth greater than a thickness of the outer wall plus a diameter of a steering wire (Fig. 4, a depth of the groove 11 is greater than a thickness of the cover member 10 and a puller wire 50; [0068]).
The advantage of the deep groove is to prevent the wire from sticking out (Kato; [0068]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the insertion guide as disclosed by ‘517, to be deep as taught by Kato, to prevent the wire from sticking out (Kato; [0068]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795